Citation Nr: 0705181	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-25 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In April 2006, the Board increased the initial evaluation for 
the veteran's hemorrhoids to 10 percent but remanded the 
case, to the extent that an even higher evaluation was 
sought, back to the RO for additional development.

The RO also directed the RO to issue a Statement of the Case 
as to the claim of service connection for residuals of corn 
removal of the bilateral small toes, pursuant to Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  While the RO issued a 
Statement of the Case in June 2006, the veteran has not 
responded to this issuance to date.  Consequently, this 
matter is not presently before the Board on appeal.


FINDING OF FACT

The veteran's service-connected hemorrhoids, while reportedly 
painful, protruding, and resulting in bleeding, have not been 
shown to be productive of symptoms consistent with persistent 
bleeding and secondary anemia, or with fissures.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7336 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board notes that the veteran 
reported continued private treatment for hemorrhoids during 
his March 2005 Travel Board hearing, but he did not respond 
to the RO's May 2006 letter requesting that he provide signed 
release forms, with address information, for any current 
private treatment.  No further VA action on this matter is 
thus warranted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (VA's duty to assist is not a "one-way street"). 

The RO also afforded the veteran a VA examination in 
September 2002, and he has not asserted that his disability 
has worsened substantially since that examination.  See 
VAOPGCPREC 11-95 (April 7, 1995) (the length of time since 
the last examination, in and of itself, does not warrant a 
further examination in the absence of a reported worsening of 
symptomatology).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in the aforementioned May 2006 VCAA letter.  By 
this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Here, the noted VCAA letter addressing the claim for a higher 
initial evaluation for hemorrhoids was issued subsequent to 
the appealed rating decision.  However, this letter was 
followed up by a readjudication in a September 2006 
Supplemental Statement of the Case.  Accordingly, there 
remain no procedural concerns in view of the Mayfield 
decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  These matters 
were fully addressed in the May 2006 VCAA letter.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, an August 2001 private treatment record 
reflects that the veteran had inflamed hemorrhoids, which 
were tender on examination.  A January 2002 private record 
also indicates evidence of hemorrhoids.

The veteran underwent a VA examination in September 2002.  In 
the report, the examiner indicated that the veteran had 
episodes of hemorrhoids.  He previously had bleeding episodes 
once a week and still had a problem when constipated.  The 
use of Preparation H with flare-ups was noted.  The veteran 
had good sphincter control with no fecal leakage and did not 
use a pad or diaper.  Upon examination, hemoccult stool was 
negative.  A proctoscopic examination showed hemorrhoids at 
the three and four o'clock positions.  The examiner rendered 
a pertinent diagnosis of internal hemorrhoids.

Based on this examination report and the veteran's in-service 
treatment for hemorrhoids, the RO granted service connection 
for this disorder in a December 2002 rating decision, with a 
zero percent evaluation assigned from May 2002.

A February 2003 private treatment record shows the veteran 
had external hemorrhoids circumferentially around the anus, 
not inflamed or thrombosed.

In his June 2003 Substantive Appeal, the veteran indicated 
that he did wear pads and that his hemorrhoids protruded out 
and bled at times.

In March 2005, the veteran testified that his hemorrhoids 
bled with "certain foods" and that he had been treated for 
protruding hemorrhoids.  He used cream for medication.  On a 
scale of one to ten, he rated his pain from hemorrhoids at an 
eight or nine.  He reported that his last flare-up occurred 
two weeks ago.  Primarily, the flare-ups occurred when he ate 
starchy food.

Based on the noted symptoms, the Board, in an April 2006 
decision, increased the initial evaluation for hemorrhoids to 
10 percent.  In a May 2006 rating action, the RO effectuated 
this evaluation as of May 2002.

The RO has evaluated the veteran's hemorrhoids at the 10 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under this section, a 10 percent evaluation contemplates 
hemorrhoids that are large or thrombosis, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A maximum 20 percent evaluation is assigned for hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.

In the present case, there is no medical evidence, or indeed 
any lay contentions, suggesting that the veteran's 
hemorrhoids are productive of persistent bleeding, secondary 
anemia, or fissures.  He has instead testified as to bleeding 
upon eating certain starchy foods.  The Board is aware that 
the veteran has also reported pain and protrusion, but the 
Board previously assigned a 10 percent evaluation in view of 
such symptoms.  The evidence of record falls well short of 
demonstrating a hemorrhoids disability picture consistent 
with the type of symptoms contemplated by a 20 percent 
evaluation.  

Moreover, the veteran has submitted no evidence showing that 
his service-connected hemorrhoids have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned 10 percent evaluation, and there 
is also no indication that this disorder has necessitated 
frequent periods of, or indeed any, hospitalization during 
the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the criteria for an initial evaluation in excess of 
10 percent for the veteran's service-connected hemorrhoids 
have not been met, and his claim for that benefit must be 
denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hemorrhoids is denied.


____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


